Title: To George Washington from Lord Howe, 27 May 1778
From: Howe, Richard (Lord)
To: Washington, George


                    
                        Sir
                        Philada May the 27th 1778
                    
                    Having, by a packet just arrived from Great Britain, received the Kings Commands to transmit to the Congress and the Commander in Chief of their Troops, the Copies of two Acts passed this Session of Parliament, for quieting the disorders now subsisting in these Colonies and preparing the Way for the return of peace; I embrace the earliest opportunity to forward the inclosed Copies of those Acts, and of one other Act relating to the Government of the province of the Massachusets Bay, for your information, thereon; most sincerely hoping they will be productive of the desired good effects. I am, with due consideration Sir Yr most obt Servt
                    
                        Howe
                    
                